DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed May 20, 2022. Claims 1 – 20 are currently pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 19 of U.S. Patent No. 10,991,350 B2 in view of Serletic (US 2010/0305732 A1), hereinafter Serletic.
Claim 1 – 19 of U.S. Patent No. 10,991,350 B2 anticipates all of the limitations of the instant application including rendering a performance mode track (see at least, “rendering a performance mode track comprising the arranged audio data,” Claim 1), but does not disclose wherein rendering the performance mode track comprises at least one of the following: rendering the recorded subsequent audio data along with the controlled playback of the arranged audio data as the performance mode track, and rendering the recorded subsequent audio data as the performance mode track separately from the arranged audio data. However, Serletic discloses the aforementioned limitation as cited in the art rejection below. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned features of Serletic in the invention of U.S. Patent No. 10,991,350 B2 thereby allowing for the playback of the “musician's performance,” Serletic [0004], at a later time through various “audio file formats,” Serletic [0123].

In regards to claims 2 – 20, while obvious variations in wording are present claims 2 – 16, 1, 17, 19, and 18 are substantially similar in scope and anticipate all of the limitations of claims 2 – 16, respectfully ,of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 9 and 12 – 14 is/are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Serletic (US 2010/0305732 A1), hereinafter Serletic.

Claim 1: Serletic discloses a method (see at least, “Recording Session Live Looping (RSLL) Module
142 implements a digital audio workstation that, in conjunction with audio converter 140, enables recording of audible input, generation of separate audio tracks, and the creation of multi-track recordings. Thus, RSLL Module 142 may enable any recorded audio tracks, either spoken, chanted, or otherwise, to be combined with previously recorded tracks to create a multi-track recording. As further discussed below, RSLL Module 142 is also preferably configured to loop at least one bar of a previously recorded multi-track recording for repeated playback. This repeated playback may be executed while new audible inputs are being recorded or the RSLL Module 142 is otherwise receiving instructions for a recording session currently being conducted. As a result, RSLL module 142 allows a user to continue editing and composing musical tracks while playing and listening to previously recorded tracks. As will be understood from the discussion below, the continuous looping of previously recorded tracks also minimizes the user's perception of any latency that may result from the processes that are applied to an audio track that is being currently recorded by the user, as such processes are preferably completed,” Serletic [0100]) comprising: 
arranging audio data into the following structure: a song comprised of at least one song part (see at least, “In general, a musical compilation is comprised of multiple lyrical sections. For example, FIG. 3 illustrates a one typical progression for a pop song that begins with an intro section, followed by alternating verse and chorus sections, and a bridge section prior to the final verse. Of course, although not shown, other structures such as refrains, outros, and the like, may also be used,” Serletic [0080]), at least one track within the at least one song part (see at least, “Thus, in one embodiment, track recorder 202 may also be configured to enable a user to select the section of a song for which the recorded audio track is to be used. These sections may then be arranged in any order (either automatically (based on a determination by the genre matcher module 152) or as selected by the end user) to create a complete musical compilation,” Serletic [0080], “Track partitioner 204 divides a recorded audio track into separate partitions that may then be addressed and potentially stored as individually addressable separate sound clips or files,” Serletic [0081], “The length of a live loop, relative to the overall length of a multi-track recording, may be manually selected by a user or, alternately, automatically determined based on received audible input. In at least one embodiment, the overall length of the multi-track recording and the live loop may be the same. For example, the length of the live loop and the multi-track recording may be a single bar of music,” [0104]), and at least one layer within the at least one track (see at least, “The length of a live loop may be selected to be less than the overall length of a multi-track recording, permitting a user to separately layer different bars of the multi-track recording,” [0104]); 
enabling a playback of the arranged audio data (see at least, “In either arrangement, process 900 begins, after a start block, at decision block 910, where a user determines whether a currently recorded multi-track recording is to be played back. The process of playing back the current multitrack recording, while enabling other actions to be performed, is generally referred to herein as "live looping." The content and duration of a portion of the multi-track recording currently being played back, without explicit repetition, is referred to as a "live loop.",” Serletic [0102]); 
recording subsequent audio data during the playback of the arranged audio data (see at least, “While the multi-track recording is played, process 900 continues at decision block 920 where a determination is made by an end-user whether an audio track for the multi-track recording is to be generated,” Serletic [0105]), wherein recording the subsequent audio data comprises at least one of the following: recording the subsequent audio data in performance capture mode (see at least, “The recording may be initiated based on the receipt of an audible input, such as a vocal audible input generated by an end-user. In one embodiment, a detected amplitude of an audible input may trigger the sampling and storage of an audible input signal received in system 100. In an alternate embodiment, such a track generation may be initialized by a manual input received by system 100. Further, generating a new audio track may require both a detected audible input, such as from a microphone, and a manual indication. If a new audio track is to be generated, processing continues at block 922. If the generation of an audio track is not initiated, process 900 continues at decision block 940,” Serletic [0105], “At block 922, an audible input is received by the track recorder 202 of audio converter 140 and the audible input is stored in memory 2904 in one or more data storage modules 132,” Serletic [0106]), and controlling the playback of the arranged audio data during the recording of the subsequent audio data in the performance capture mode (see at least, “At decision block 940, a determination is made whether one or more audio tracks in the multi-track recording are to be modified. For example, an input may be received that indicates an end-user desires to modify one or more of the previously recorded audio tracks. In one embodiment, the indication may be received through a manual input. As noted above, this modification may also be performed during playback of the currently recorded multi-track recording, permitting immediate appreciation of a current state of the multitrack recording for the end-user. In one embodiment, the indication may include one or more tracks of the multi-track recording to which an adjustment is desired to be applied. These tracks may also include one or more new tracks manually added to the multi-track recording. If indication of a track modification is received, process 900 continues at block 942; otherwise, process 900 continues at decision block 960,” Serletic [0111]), wherein controlling playback comprises at least one of the following: playing a selected song part, modifying a parameter of a selected track within the selected song part, modifying a parameter of a selected layer within the selected track, looping the selected song part, queuing a subsequent song part, transitioning from the selected song part to a queued subsequent song part, and looping the subsequent song part (see at least, “At block 942, the parameters of the one or more previously converted tracks are received and adjusted parameters may be input by an end-user. Parameters for modification may include any adjustments that can be done using the processes of audio converter 140, which may include among other examples, muting or soloing a track, removal of an entire track, adjusting the strike velocity of an instrument in a track, adjusting the volume level of a track, adjusting a tempo of playback of all tracks in the live loop, adding or removing separate sounds from selected time increments of a track, adjusting the length of a live loop and/or overall length of the multi-track recording. Adjusting the length of the live loop may comprise altering start and end points of the loop with respect to the overall multi-track recording and/or may also comprise adding more bars to the tracks currently being repeated in a live loop, adding and/or appending previously recorded bars of the multi-track recording with at least a subset of the tracks previously associated with these bars, or deleting bars from the multi-track recording. The addition of a new track may require various aspects of this new track to be manually input by an end-user. Also at block 942, a search may be conducted for an additional track through the use of sound searcher module 150 to facilitate an end-user's reuse of previously recorded audio tracks,” Serletic [0112]); and 
rendering a performance mode track, wherein rendering the performance mode track comprises at least one of the following: rendering the recorded subsequent audio data along with the controlled playback of the arranged audio data as the performance mode track (see at least, “In at least one alternate embodiment, the length of the looped playback may be dynamically adjusted based on the length of audible input received at block 922. That is, the audible input might automatically result in an extension of the length of the track of the multi-track recording that is currently being played in block 910. For example, if additional audible input is received after a length of a current live loop has been played back, then this longer audible input may be further recorded and maintained for derivation as the new audio track,” Serletic [0107], “In block 924, the received audible input may be converted into an audio track by audio converter 140,” Serletic [0109], “Render WAY control 1022 generates and stores a WAY file from at least a portion of a multi-track recording. The portions of the multi-track recording rendered in this WAY file, as well as other storage parameters, may be further entered by a user upon selection of Render WAY control 1022. Further, other audio file formats, in addition to WAY, may also be available through a control such as control 1022,” Serletic [0123]), and rendering the recorded subsequent audio data as the performance mode track separately from the arranged audio data (see at least, “In such an arrangement, any audible input received after the end of the single bar may be recorded and processed as a basis for another separate track for the multi-track recording,” Serletic [0106], “In block 924, the received audible input may be converted into an audio track by audio converter 140,” Serletic [0109], “Render WAY control 1022 generates and stores a WAY file from at least a portion of a multi-track recording. The portions of the multi-track recording rendered in this WAY file, as well as other storage parameters, may be further entered by a user upon selection of Render WAY control 1022. Further, other audio file formats, in addition to WAY, may also be available through a control such as control 1022,” Serletic [0123]).

Claim 2: Serletic discloses the method of claim 1, further comprising: capturing metadata corresponding to operations made during the controlled playback of the arranged audio data; and packaging the performance mode track of the subsequent audio data with: each track of each song part in the arranged audio data, and the metadata (see at least, “FIG. 8 illustrates one embodiment of a file structure for a partition of an audio track that has been processed by audio converter 140, or otherwise downloaded, ingested, or obtained from another source. As shown, in this embodiment, the file includes metadata associated with the file, the obtained morphology data (e.g. in MIDI format), and the raw audio (e.g. in wav format). The metadata may include information indicating a profile associated with the creator or supplier of the audio track partition. It may also include additional information regarding the audio signature of the data, such as a key, tempo, and partitions associated with the audio,” Serletic [0098]).

Claim 3: Serletic discloses the method of claim 1, further comprising: overdubbing a selected layer within a selected track, wherein overdubbing the selected layer comprises at least one of the following: extending the selected layer, extending selected track associated with the additional layer, and extending a selected song part comprising the selected track associated with the added layer (see at least, “The length of a live loop may be selected to be less than the overall length of a multi-track recording, permitting a user to separately layer different bars of the multi-track recording,” [0104], “In at least one alternate embodiment, the length of the looped playback may be dynamically adjusted based on the length of audible input received at block 922. That is, the audible input might automatically result in an extension of the length of the track of the multi-track recording that is currently being played in block 910. For example, if additional audible input is received after a length of a current live loop
has been played back, then this longer audible input may be further recorded and maintained for derivation as the new audio track,” Serletic [0107]).

Claim 4: Serletic discloses the method of claim 3, wherein the selected track is extended by at least one of the following: a duration of the added layer, and a quantized increment of the added layer relative to the selected song part comprising the selected track associated with the added layer; wherein layers in the first track are extended to the same duration as the new layer (see at least, “In at least one alternate embodiment, the length of the looped playback may be dynamically adjusted based on the length of audible input received at block 922. That is, the audible input might automatically result in an extension of the length of the track of the multi-track recording that is currently being played in block 910. For example, if additional audible input is received after a length of a current live loop
has been played back, then this longer audible input may be further recorded and maintained for derivation as the new audio track,” Serletic [0107]).

Claim 5: Serletic discloses the method of claim 1, further comprising receiving the audio data prior to arranging the audio data (see at least, “FIG. 8 illustrates one embodiment of a file structure for a partition of an audio track that has been processed by audio converter 140, or otherwise downloaded, ingested, or obtained from another source,” Serletic [0098]).

Claim 6: Serletic discloses the method of claim 5, wherein receiving the audio data comprises recording an audio signal from at least one of the following: a wired signal, a wireless signal, an analog signal, and digital signal (see at least, “Various peripherals, including I/0 devices 2811- 2813 may be attached to client devices 2801-2805. Multitouch, pressure pad 2813 may receive physical inputs from a user and be distributed as a USB peripheral, although not limited to USB, and other interface protocols may also be used, including but not limited to ZIGBEE, BLUETOOTH, or the like. Data transported over an external and the interface protocol of pressure pad 2813 may include, for example, MIDI formatted data, though data of other formats may be conveyed over this connection as well. A similar pressure pad 2809 may alternately be bodily integrated with a client device, such as mobile device 2805. A headset 2812 may be attached to an audio port or other wired or wireless I/0 interface of a client device, providing an exemplary arrangement for a user to listen to looped playback of a recorded track, along with other audible outputs of the system. Microphone 2811 may be attached to a client device 2801-2805 via an audio input port or other connection as well. Alternately, or in addition to headset 2812 and microphone 2811, one or more other speakers and/or microphones may be integrated into one or more of the client devices 2801-2805 or other peripheral devices 2811-2813. Also, an external device may be connected to pressure pad 2813 and/or client devices 101-105 to provide an external source of sound samples, waveforms, signals, or other musical inputs that can be reproduced by external control. Such an external device may be a MIDI device to which a client device 2803 and/or pressure pad 2813 may route MIDI events or other data in order to trigger the playback of audio from external device 2814. However, formats other than MIDI may be employed by such an external device,” [0203]).

Claim 7: Serletic discloses the method of claim 5, wherein receiving the audio data comprises downloading, from a centralized server shared by a plurality of networked looping devices, at least one of the following: the at least one layer, the at least one track, the at least one song part, and the at least one song (see at least, “As shown, data stores 3052 may include a database, text, spreadsheet, folder, file, or the like, that may be configured to maintain and store user account identifiers, email addresses, IM addresses, and/or other network addresses; group identifier information; tracks or multi-track recordings associated with each user account; rules for sharing tracks and/or recordings; billing information; or the like. In one embodiment, at least some of data store 3052 might also be stored on another component of network device 3000, including, but not limited to cd-rom/dvd-rom 3026, hard disk drive 3028, or the like,” Serletic [0207], “Music Service 3056 may provide various functions related to enabling an online music community and may further include a Music Matcher 3054 a Rights Manager 3058, and melody data. The Music Matcher 3054 may match similar tracks and multi-track recordings, including those stored in data stores 3 052. In one embodiment, such matching may be requested by Sound Searcher or MTAC on a client device which may, for example, provide an audible input, track, or multi-track to be matched. Rights Manager 3058 enables a user associated with an account to upload tracks and multi-track recordings. Such tracks and multi-track recordings may be stored in one or more data stores 3052. The Rights Manager 3058 may further enable a user to provide controls for the distribution of provided tracks and multitrack recordings, such as restrictions based on a relationship or membership in the online music community, a payment, or an intended use of a track or multi-track recording. Using Rights Manager 3058, a user may also restrict all access rights to a stored track or multi-track recording, thereby enabling an unfinished recording or other work-in-progress to be stored without community review before the user believes it to be ready,” Serletic [0210]).

Claim 8: Serletic discloses the method of claim 1, further comprising capturing video data associated with the audio data (see at least, “Device 50 may also include a camera (not shown), enabling video to be acquired and/or associated with a particular multi-track recording,” Serletic [0066]).

Claim 9: Serletic discloses the method of claim 8, wherein capturing the video data comprises capturing a video segment by a first device in parallel with recording an audio signal by a second device (see at least, “Device 50 may also include a camera (not shown), enabling video to be acquired and/or associated with a particular multi-track recording,” Serletic [0066]).

Claim 12: Serletic discloses the method of claim 8, wherein arranging the audio data comprises associating the recorded audio signal with a session track (see at least, “Device 50 may also include a camera (not shown), enabling video to be acquired and/or associated with a particular multi-track recording,” Serletic [0062], “[0117] At block 980, a determination is made whether the recording session is to be ended. For example, an input indicating the end of the session may be received from a manual input. Alternately, device 50 may indicate the end of the session if, for example, data storage 132 is full. If an end-of-session indication is received, the multi-track recording may be stored and/or transmitted for additional operations. For example, a multi-track recording may be stored in data storage 132 for future retrieval, review, and modification in a new session or a continuation of the session in which the multitrack recording was initially created,” Serletic [0117]).

Claim 13: Serletic discloses the method of claim 12, further comprising associating a captured video segment with the session track (see at least, “Device 50 may also include a camera (not shown), enabling video to be acquired and/or associated with a particular multi-track recording,” Serletic [0066]).

Claim 14: Serletic discloses the method of claim 13, wherein the captured video segment comprises a performance video segment associated with the performance mode track (see at least, “Device 50 may also include a camera (not shown), enabling video to be acquired and/or associated with a particular multi-track recording,” Serletic [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serletic in view of Kwan (US 2017/0041359 A1), hereinafter Kwan.

Claim 10: Serletic discloses the method of claim 9, but does not disclose wherein capturing the video data comprises capturing the video data on the first device in response to a trigger initiated on the second device. However, Kwan discloses a portable communications device captures a plurality of data records from a camera and streams the data records to another, external device after detecting a first trigger event and a second trigger event; the portable communications device may initiate streaming of captured data records following detection of only one high confidence trigger event; detecting a first trigger event with the portable communications device; detecting a second trigger event after the first trigger event with the portable communications device; and after detecting the second trigger event, streaming the plurality of data records from the portable communications device to a communications management system; Abstract, para [0012], [0026], [0031]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned triggered capturing of the video data as taught by Kwan into the system of Serletic thereby insuring a synchronized recording.

Claim 11: Serletic and Kwan disclose the method of claim 10, wherein capturing the video data in response to the trigger initiated on the second device comprises receiving a command to record the audio signal at the second device. Kwan discloses wherein capturing the video data in response to the trigger initiated on the second device comprises receiving a command to record the audio signal at the second device (the portable communications device may initiate streaming of captured data records following detection of only one high confidence trigger event; high-confidence trigger events include, but are not limited to, a keypress of one or more selected keys on the PCD/portable communications device, selecting a key on a keypad an object displayed on the LCD/liquid crystal display representing a .start recording now. command, a command to start recording received by a PCD from another device, Abstract, para [0012], [0031], [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein capturing the video data in response to the trigger initiated on the second device comprises receiving a command to record the audio signal at the second device as taught by Kwan into the system of Serletic for the purpose of providing a source of a trigger event for starting data capture and/or data streaming of the synchronized recording.

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serletic in view of Shore (US 2012/0263432 A1), hereinafter Shore.

Claim 15: Serletic discloses the method of claim 13, but does not disclose wherein enabling the playback of the arranged audio data comprises playing back a captured video segment corresponding to each track within the song. Shore discloses wherein enabling the playback of the arranged audio data comprises playing back a captured video segment corresponding to each track within the song (playback of the audio track pre-select and arrange the video clips displayed on the screen; the audio track is playing, the user creates the custom track by correlating portions of the video clips with the audio track; Shore Abstract & Shore [0033], [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein enabling the playback of the arranged audio data comprises playing back a captured video segment corresponding to each track within the song as taught by Shore into the system of Serletic for the purpose of preventing clutter and to allow the user to more easily choose from and select the desired video clips during playback of the audio track.

Claim 16: Serletic and Shore discloses is playing each captured video segment concurrently with the playback of each corresponding track within the song (displays the presently selected one of the plurality of video clips to inform the user as to which of the clips is presently being correlated with the audio track for creation of the custom track; the user to create the custom track while the audio track is playing by correlating portions of the plurality of video clips with the audio track by selecting respective ones of the plurality of video source windows at desired times; allow the user to more easily choose from and select the desired video clips during playback (loop) of the audio track; Shore Abstract & Shore [0033], [0035]), wherein displaying each captured video segment comprises looping each video segment when each corresponding track is looped (the user to create the custom track while the audio track is playing by correlating portions of the plurality of video clips with the audio track by selecting respective ones of the plurality of video source windows at desired times; Shore Abstract & Shore [0006], [0032], [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying each captured video segment concurrently with the playback of each corresponding track within the song, wherein displaying each captured video segment comprises looping each video segment when each corresponding track is looped as taught by Shore into the system of Serletic for the purpose of preventing clutter and to allow the user to more easily choose from and select the desired video clips during playback of the audio track.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652